DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on August 10, 2021 is acknowledged. Claims 12-20 are withdrawn.
Status of the Application
Claims 1-11 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first control member interpreted per Fig. 14 and [0055]-[0056], second control member interpreted per Fig. 15 and [0057] and [0074] in claim 1, a moveable portion in claim 5 interpreted per [0074] and first elastic member, second elastic member in claim 6 interpreted per [0050].
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20150035349 A1) herein Watanabe.
In regards to Claim 1, Watanabe discloses the following: 
1. An apparatus for controlling energy feedback, (abstract) comprising: 
a housing; (see at least Fig. 1, items 3, 4 and 21)
an actuating assembly, received in the housing and movable back and forth between a first position and a second position along an axial direction of the housing; (see at least Fig. 1, items 3, 4 and 21 with associated pistons that ratchet axially with movement of brake pedal 11, see also Fig. 3 with corresponding paragraphs [0041]-[0042])
a first control member for a stop lamp, received in the housing and configured to trigger the stop lamp to be turned on or off along with a back-and-forth movement of the actuating assembly; and (see at least Fig. 1, item 41 and Fig. 3, item 41 and [0042] “stop lamp switch 41” in a separate embodiment.) 
a second control member for energy feedback, at least partially received in the housing; (at least Figs. 1 & 3, item 3, and [0005], [0032] “stroke sensor 3”)
It is noted that stop lamp switch 41 is shown in a housing 4 that is not the same housing of pedal stroke sensor 3. The difference is Applicant claims a singular housing comprising both sensors. However combining both sensors into a singular unit would have been obvious to a person of ordinary skill in the art at the time of filing, with predictable results, with the motivation of reducing the size and/or profile of the brake pedal assembly.  
Watanabe discloses the following:
wherein the second control member for the energy feedback is configured to acquire a braking depth signal of a brake pedal in real time based on the back-and-forth movement of the actuating assembly, (at least [0032] “The pedal stroke sensor 3 can detect the pressing amount in a range from an original height of the brake pedal 11 before pressing to a height of the brake pedal 11 pressed to the maximum.”) and 
control the energy feedback based on the braking depth signal. (at least Figs. 6, 7 “Regeneration amount” vs. “Pressing amount”)
Claim(s) 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Nishihara et al. (US 20110267178 A1) herein Nishihara.
In regards to Claim 2, Watanabe does not explicitly discloses the following, which is taught by Nishihara: 
2. The apparatus of claim 1, wherein the second control member for the energy feedback comprises: 
a magnetic field generating portion, fixed to the actuating assembly, movable synchronously along with the back-and-forth movement of the actuating assembly, and configured to generate a magnetic field; (at least [0060] “magnet 54 embedded in the lever member 31”) a Hall sensor, fixed on one side of an inner wall of the housing that is adjacent to the magnetic field generating portion, and configured to detect a change in strength of the magnetic field around the Hall sensor and output a real-time voltage signal; (at least [0060] “brake sensor 53 uses a linear Hall-effect element to measure a distance from the lever member 31”) and a controller, electrically connected to the Hall sensor and a motor, and configured to convert the real-time voltage signal into the braking depth signal and control the energy feedback in real time based on the braking depth signal. (at least [0060] “The control section 
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Nishihara with the invention of Watanabe with the motivation of being able to install wiring of electric components easier (Nishihara, [0011]) and/or with the motivation of controlling regenerative braking force corresponding to the operation amount of the brake pedal even when one of the two operation amount detection means is broken down. (Watanabe, [0005])
In regards to Claim 4, Watanabe suggests the following: 
4. The apparatus of claim 2, further comprising a holder sleeved on a periphery of the actuating lever; wherein a receiving hole configured to receive the magnetic field generating portion is defined in the holder. (at least Fig. 3)
Further, see Nishihara, Fig. 2, with obviousness to combine statements as outlined in regards to claim 2, above.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Nishihara, and further in view of Yoshizu et al. (US 20180170328 A1) herein Yoshizu.
In regards to Claim 3, Watanabe does not explicitly discloses the following, which is taught by Yoshizu: 
3. The apparatus of claim 2, wherein the magnetic field generating portion comprises a first magnet and a second magnet spaced apart from each other; the first magnet and the second magnet are successively disposed in a direction from the second position toward the first position along the axial direction of the housing; (see at least Fig. 2, items 70A and 70B) when the actuating assembly is at the first position, a center of the first magnet is aligned with a center of the Hall sensor; while the actuating assembly is at the second position, a center of the second magnet is aligned with the center of the Hall sensor. (see at least [0035] “The Hall IC 75 is disposed so that the magnetic flux density of at least one of the first magnet 70A or the second magnet 70B may be detected, regardless of the position of the input plunger 29 displaced by the operation of the brake pedal 6. The first and second magnet members 70A and 70B are disposed so that an end portion 40B of the threaded shaft 40 (linear-motion member), which is located on the master cylinder 4 side, is positioned on the master cylinder 4 side when the brake pedal 6 is not in operation.” 
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Yoshizu with the invention of Watanabe with the motivation of providing an electric booster which can be downsized by enhancing space efficiency while reducing an effect of a magnetic field from outside on a magnetic sensor (magnetic flux detection device). (Yoshizu, [0006]) and/or with the motivation of controlling regenerative braking force corresponding to the operation amount of the brake pedal even when one of the two operation amount detection means is broken down. (Watanabe, [0005])
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Nishihara, and further in view of Maruyama et al. (US 20100089225 A1) herein Maruyama.
In regards to Claim 5, Watanabe discloses the following: 
5. The apparatus of claim 1, wherein the second control member for the energy feedback comprises: a movable portion, fixed to the actuating assembly and movable synchronously with the back-and-forth movement of the actuating assembly; (at least Figs. 1 & 3, item 3, and [0005], [0032] “stroke sensor 3”)
Watanabe does not explicitly disclose the following, which is taught by Maruyama:
a laser sensor, fixed on an inner wall of the housing, and configured to detect and output a real-time distance signal of the movable portion; wherein the real-time distance signal is configured to indicate a real-time distance between the movable portion and the laser sensor; and a controller, electrically connected to the laser sensor and a motor, and configured to convert the real-time distance signal into the braking depth signal and control the energy feedback based on the braking depth signal. (see [0040] “position sensor is disposed within the pedal unit 12… The position sensor is of, e.g., an optical type that is able to linearly detect the position information”)
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Maruyama with the invention of Watanabe with the motivation of preventing pedal depression hysteresis. (Maruyama, [0005]-[0006]) and/or with the motivation of controlling regenerative braking force corresponding to the operation amount of the brake pedal even when one of the two operation amount detection means is broken down. (Watanabe, [0005])
In regards to Claim 6, Watanabe discloses the following: 
6. The apparatus of claim 1, wherein the actuating assembly comprises: an actuating lever, received in the housing; (at least Fig. 1 and Fig. 3, item 44) a first elastic member, expandable and compressible along the axial direction of the housing; (at least Fig. 3, item 45) wherein one end of the first elastic member abuts against the housing, and the other end of the first elastic member abuts against the actuating lever; (at least Fig. 3, item 45 and [0036]) 
Watanabe does not explicitly disclose the following:
and a second elastic member, expandable and compressible along the axial direction of the housing; wherein the second elastic member is sleeved on the first elastic member; one end of the second elastic member abuts against the housing; the other end of the second elastic member abuts against the actuating lever in a condition that the actuating lever is at the first position, and moves to a position at which the stop lamp is turned on by the first control member for the stop lamp in a condition that the actuating lever is at the second position; a length of the second elastic member is less than a length of the first elastic member.
Watanabe discloses a singular elastic member expandable and compressible along the axial direction of the housing that abuts against the housing and the actuating lever. (see Fig. 3, item 45 and [0036], as previously cited.) Watanabe does not disclose a second elastic member sleeved in the first elastic member with the same general orientation and purpose. 
However, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, B. Duplication of Parts for details.
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have duplicated the parts of Watanabe, with predictable results, with the motivation of providing redundant springs in case of failure of one spring, and/or with the motivation of providing spring force greater than that providable by a single spring.
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
September 7th, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669